 


 HR 6849 ENR: To amend the commodity provisions of the Food, Conservation, and Energy Act of 2008 to permit producers to aggregate base acres and reconstitute farms to avoid the prohibition on receiving direct payments, counter-cyclical payments, or average crop revenue election payments when the sum of the base acres of a farm is 10 acres or less, and for other purposes.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 6849 
 
AN ACT 
To amend the commodity provisions of the Food, Conservation, and Energy Act of 2008 to permit producers to aggregate base acres and reconstitute farms to avoid the prohibition on receiving direct payments, counter-cyclical payments, or average crop revenue election payments when the sum of the base acres of a farm is 10 acres or less, and for other purposes. 
 
 
1.Treatment of farms with limited base acres
(a)Suspension of prohibition
(1)In generalSection 1101(d) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8711(d)) is amended by adding at the end the following:

(4)Suspension of prohibitionParagraphs (1) through (3) shall not apply during the 2008 crop year..
(2)PeanutsSection 1302(d) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8752(d)) is amended by adding at the end the following:

(4)Suspension of prohibitionParagraphs (1) through (3) shall not apply during the 2008 crop year..
(b)Extension of 2008 signup for direct payments and counter-cyclical payments
(1)In generalSection 1106 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8716) is amended by adding at the end the following:

(f)Extension of 2008 signup
(1)In generalNotwithstanding any other provision of law, the Secretary shall extend the 2008 crop year deadline for the signup for benefits under this subtitle by producers on a farm with base acres of 10 acres or less until the later of—
(A)November 14, 2008; or
(B)the end of the 45-day period beginning on the date of the enactment of this subsection.
(2)PenaltiesThe Secretary shall ensure that no penalty with respect to benefits under this subtitle or subtitle B is assessed against producers on a farm described in paragraph (1) for failure to submit reports under this section or timely comply with other program requirements as a result of compliance with the extended signup deadline under that paragraph..
(2)PeanutsSection 1305 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8755) is amended by adding at the end the following:

(f)Extension of 2008 signup
(1)In generalNotwithstanding any other provision of law, the Secretary shall extend the 2008 crop year deadline for the signup for benefits under this subtitle by producers on a farm with base acres of 10 acres or less until the later of—
(A)November 14, 2008; or
(B)the end of the 45-day period beginning on the date of the enactment of this subsection.
(2)PenaltiesThe Secretary shall ensure that no penalty with respect to benefits under this subtitle is assessed against producers on a farm described in paragraph (1) for failure to submit reports under this section or timely comply with other program requirements as a result of compliance with the extended signup deadline under that paragraph..
(c)Offsetting reductionSection 515(k)(1) of the Federal Crop Insurance Act (7 U.S.C. 1515(k)(1)) is amended by striking 2011 and inserting 2010, and not more than $9,000,000 for fiscal year 2011.
2.Supplemental revenue assistance program
(a)Federal Crop Insurance Act
(1)DefinitionsSection 531(a) of the Federal Crop Insurance Act (7 U.S.C. 1531(a)) is amended—
(A)in paragraph (3)(B), by inserting has after on a farm that;
(B)in paragraph (4), by striking section 1102 of the Farm Security and Rural Investment Act of 2002 and all that follows through the end of the paragraph and inserting “under—

(i)section 1102 or 1302 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7912, 7952);
(ii)section 1102 or 1301(6) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8712, 8751(6)); or
(iii)a successor section.;
(C)in paragraph (5)(B)(ii), by striking , the total loss and all that follows through the end of the paragraph and adding the actual production on the farm is less than 50 percent of the normal production on the farm.;
(D)in paragraph (7)—
(i)in subparagraph (A), by inserting for sale or on-farm livestock feeding (including native grassland intended for haying) after harvest; and
(ii)in subparagraph (C), by inserting for sale after crop;
(E)by redesignating paragraphs (2) through (4), (5) through (12), and (13) through (18) as paragraphs (3) through (5), (7) through (14), and (16) through (21), respectively;
(F)by inserting after paragraph (1) the following:

(2)Actual production on the farmThe term actual production on the farm means the sum of the value of all crops produced on the farm, as determined under subsection (b)(6)(B).; 
(G)by inserting after paragraph (5) (as redesignated by subparagraph (E)) the following:

(6)Crop of economic significanceThe term crop of economic significance shall have the uniform meaning given the term by the Secretary for purposes of subsections (b)(1)(B) and (g)(6).; and
(H)by inserting after paragraph (14) (as redesignated by subparagraph (E)) the following:

(15)Normal production on the farmThe term normal production on the farm means the sum of the expected revenue for all crops on the farm, as determined under subsection (b)(6)(A)..
(2)Supplemental revenue assistance paymentsSection 531(b) of the Federal Crop Insurance Act (7 U.S.C. 1531(b)) is amended—
(A)in paragraph (1)—
(i)by striking (1) In general.—The Secretary and inserting the following:

(1)Payments
(A)In generalThe Secretary; and
(ii)by adding at the end the following:

(B)Crop lossTo be eligible for crop loss assistance under this subsection, the actual production on the farm for at least 1 crop of economic significance shall be reduced by at least 10 percent due to disaster, adverse weather, or disaster-related conditions.;
(B)in paragraph (2), by adding at the end the following:

(C)Exclusion of subsequently planted cropsIn calculating the disaster assistance program guarantee under paragraph (3) and the total farm revenue under paragraph (4), the Secretary shall not consider the value of any crop that—
(i)is produced on land that is not eligible for a policy or plan of insurance under subtitle A or assistance under the noninsured crop assistance program; or
(ii)is subsequently planted on the same land during the same crop year as the crop for which disaster assistance is provided under this subsection, except in areas in which double-cropping is a normal practice, as determined by the Secretary.;
(C)in paragraph (3)(A)(ii)(III)—
(i)in the matter before item (aa), by inserting 50 percent of before the higher of; and
(ii)in item (aa), by striking guarantee;
(D)in paragraph (4)—
(i)in subparagraph (A)(i)—
(I)by striking subclauses (I) and (II) and inserting the following:

(I)the actual production by crop on a farm for purposes of determining losses under subtitle A or the noninsured crop assistance program; and; and
(II)by redesignating subclause (III) as subclause (II);
(ii)in subparagraph (B)—
(I)in clause (i), by striking and at the end;
(II)in clause (ii), by striking the period at the end and inserting ; and; and
(iii)by adding at the end the following:

(iii)as the Secretary determines appropriate, to reflect regional variations in a manner consistent with the operation of the crop insurance program under subtitle A and the noninsured crop assistance program.;
(E)in paragraph (5)—
(i)in the matter preceding subparagraph (A), by striking the sum obtained by adding;
(ii)in subparagraph (A)—
(I)in the matter preceding clause (i), by striking the product and inserting for each insurable commodity, the product;
(II)in clause (i), by striking greatest and inserting greater;
(III)in clause (iii), by striking of the insurance price guarantee; and and inserting of the price election for the commodity used to calculate an indemnity for an applicable policy of insurance if an indemnity is triggered; and; and
(iii)in subparagraph (B)—
(I)in the matter preceding clause (i), by striking the product and inserting for each noninsurable crop, the product;
(II)in clause (i), by striking and at the end;
(III)by redesignating clause (ii) as clause (iii); and
(IV)by inserting after clause (i) the following:

(ii)the acreage planted or prevented from being planted for each crop; and; and
(F)by adding at the end the following:

(6)Production on the farm
(A)Normal production on the farmThe normal production on the farm shall equal the sum of the expected revenue for each crop on a farm as determined under paragraph (5).
(B)Actual production on the farmThe actual production on the farm shall equal the sum obtained by adding—
(i)for each insurable commodity on the farm, the product obtained by multiplying—
(I)100 percent of the price election for the commodity used to calculate an indemnity for an applicable policy of insurance if an indemnity is triggered; and
(II)the quantity of the commodity produced on the farm, adjusted for quality losses; and
(ii)for each noninsurable commodity on a farm, the product obtained by multiplying—
(I)100 percent of the noninsured crop assistance program established price for the commodity; and
(II)the quantity of the commodity produced on the farm, adjusted for quality losses..
(3)Waiver for socially disadvantaged, limited resource, or beginning farmer or rancherSection 531(d)(5)(B)(ii) of the Federal Crop Insurance Act (7 U.S.C. 1531(d)(5)(B)(ii)) is amended by striking section and inserting subsection.
(4)Tree assistance programSection 531(f)(2)(A) of the Federal Crop Insurance Act (7 U.S.C. 1531(f)(2)(A)) is amended by striking the Secretary shall provide and inserting the Secretary shall use such sums as are necessary from the Trust Fund to provide.
(5)De minimis exception to risk management purchase requirementSection 531(g) of the Federal Crop Insurance Act (7 U.S.C. 1531(g)) is amended by adding at the end the following:

(6)De minimis exception
(A)In generalFor purposes of assistance under subsection (b), at the option of an eligible producer on a farm, the Secretary shall waive paragraph (1)—
(i)in the case of a portion of the total acreage of a farm of the eligible producer that is not of economic significance on the farm, as established by the Secretary; or
(ii)in the case of a crop for which the administrative fee required for the purchase of noninsured crop disaster assistance coverage exceeds 10 percent of the value of that coverage.
(B)Treatment of acreageThe Secretary shall not consider the value of any crop exempted under subparagraph (A) in calculating the supplemental revenue assistance program guarantee under subsection (b)(3) and the total farm revenue under subsection (b)(4)..
(6)Risk management purchase requirement waiver for 2009 crop yearSection 531(g) of the Federal Crop Insurance Act (7 U.S.C. 1531(g)) is amended—
(A)in paragraph (1)—
(i)in the matter preceding subparagraph (A), by striking (other than subsection (c)) and inserting (other than subsections (c) and (d)); and
(ii)in subparagraph (A), by inserting , excluding grazing land after producers on the farm;
(B)in paragraph (2), by striking grazed, planted, and inserting planted;
(C)in paragraph (4), by striking (4) and all that follows through In the case and inserting the following:

(4)Waivers for certain crop years
(A)2008 crop yearIn the case; and
(D)by adding at the end the following:

(B)2009 crop yearIn the case of an insurable commodity or noninsurable commodity for the 2009 crop year that does not meet the requirements of paragraph (1) and the relevant crop insurance program sales closing date or noninsured crop assistance program fee payment date was prior to August 14, 2008, the Secretary shall waive paragraph (1) if the eligible producer of the insurable commodity or noninsurable commodity pays a fee in an amount equal to the applicable noninsured crop assistance program fee or catastrophic risk protection plan fee required under paragraph (1) to the Secretary not later than 90 days after the date of enactment of this subparagraph..
(7)Payment limitationsSection 531(h) of the Federal Crop Insurance Act (7 U.S.C. 1531) is amended by adding at the end the following:

(5)Transition ruleSections 1001, 1001A, 1001B, and 1001D of the Food Security Act of 1985 (7 U.S.C. 1308 et seq.) as in effect on September 30, 2007, shall continue to apply with respect to 2008 crops..
(b)Trade Act of 1974
(1)DefinitionsSection 901(a) of the Trade Act of 1974 (19 U.S.C. 2497(a)) is amended—
(A)in paragraph (3)(B), by inserting has after on a farm that;
(B)in paragraph (4), by striking section 1102 of the Farm Security and Rural Investment Act of 2002 and all that follows through the end of the paragraph and inserting “under—

(i)section 1102 or 1302 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7912, 7952);
(ii)section 1102 or 1301(6) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8712, 8751(6)); or
(iii)a successor section.;
(C)in paragraph (5)(B)(ii), by striking , the total loss and all that follows through the end of the paragraph and adding the actual production on the farm is less than 50 percent of the normal production on the farm.;
(D)in paragraph (7)—
(i)in subparagraph (A), by inserting for sale or on-farm livestock feeding (including native grassland intended for haying) after harvest; and
(ii)in subparagraph (C), by inserting for sale after crop;
(E)by redesignating paragraphs (2) through (4), (5) through (12), and (13) through (18) as paragraphs (3) through (5), (7) through (14), and (16) through (21), respectively;
(F)by inserting after paragraph (1) the following:

(2)Actual production on the farmThe term actual production on the farm means the sum of the value of all crops produced on the farm, as determined under subsection (b)(6)(B).; 
(G)by inserting after paragraph (5) (as redesignated by subparagraph (E)) the following:

(6)Crop of economic significanceThe term crop of economic significance shall have the uniform meaning given the term by the Secretary for purposes of subsections (b)(1)(B) and (g)(6).; and
(H)by inserting after paragraph (14) (as redesignated by subparagraph (E)) the following:

(15)Normal production on the farmThe term normal production on the farm means the sum of the expected revenue for all crops on the farm, as determined under subsection (b)(6)(A)..
(2)Supplemental revenue assistance paymentsSection 901(b) of the Trade Act of 1974 (19 U.S.C. 2497(b)) is amended—
(A)in paragraph (1)—
(i)by striking (1) In general.—The Secretary and inserting the following:

(1)Payments
(A)In generalThe Secretary; and
(ii)by adding at the end the following:

(B)Crop lossTo be eligible for crop loss assistance under this subsection, the actual production on the farm for at least 1 crop of economic significance shall be reduced by at least 10 percent due to disaster, adverse weather, or disaster-related conditions.;
(B)in paragraph (2), by adding at the end the following:

(C)Exclusion of subsequently planted cropsIn calculating the disaster assistance program guarantee under paragraph (3) and the total farm revenue under paragraph (4), the Secretary shall not consider the value of any crop that—
(i)is produced on land that is not eligible for a policy or plan of insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) or assistance under the noninsured crop assistance program; or
(ii)is subsequently planted on the same land during the same crop year as the crop for which disaster assistance is provided under this subsection, except in areas in which double-cropping is a normal practice, as determined by the Secretary.;
(C)in paragraph (3)(A)(ii)(III)—
(i)in the matter before item (aa), by inserting 50 percent of before the higher of;
(ii)in item (aa), by striking guarantee;
(D)in paragraph (4)—
(i)in subparagraph (A)(i)—
(I)by striking subclauses (I) and (II) and inserting the following:

(I)the actual production by crop on a farm for purposes of determining losses under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) or the noninsured crop assistance program; and; and
(II)by redesignating subclause (III) as subclause (II);
(ii)in subparagraph (B)—
(I)in clause (i), by striking and at the end;
(II)in clause (ii), by striking the period at the end and inserting ; and; and
(iii)by adding at the end the following:

(iii)as the Secretary determines appropriate, to reflect regional variations in a manner consistent with the operation of the Federal crop insurance program under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) and the noninsured crop assistance program.;
(E)in paragraph (5)—
(i)in the matter preceding subparagraph (A), by striking the sum obtained by adding;
(ii)in subparagraph (A)—
(I)in the matter preceding clause (i), by striking the product and inserting for each insurable commodity, the product;
(II)in clause (i), by striking greatest and inserting greater;
(III)in clause (iii), by striking of the insurance price guarantee; and and inserting of the price election for the commodity used to calculate an indemnity for an applicable policy of insurance if an indemnity is triggered; and; and
(iii)in subparagraph (B)—
(I)in the matter preceding clause (i), by striking the product and inserting for each noninsurable crop, the product;
(II)in clause (i), by striking and at the end;
(III)by redesignating clause (ii) as clause (iii); and
(IV)by inserting after clause (i) the following:

(ii)the acreage planted or prevented from being planted for each crop; and; and
(F)by adding at the end the following:

(6)Production on the farm
(A)Normal production on the farmThe normal production on the farm shall equal the sum of the expected revenue for each crop on a farm as determined under paragraph (5).
(B)Actual production on the farmThe actual production on the farm shall equal the sum obtained by adding—
(i)for each insurable commodity on the farm, the product obtained by multiplying—
(I)100 percent of the price election for the commodity used to calculate an indemnity for an applicable policy of insurance if an indemnity is triggered; and
(II)the quantity of the commodity produced on the farm, adjusted for quality losses; and
(ii)for each noninsurable commodity on a farm, the product obtained by multiplying—
(I)100 percent of the noninsured crop assistance program established price for the commodity; and
(II)the quantity of the commodity produced on the farm, adjusted for quality losses..
(3)Waiver for socially disadvantaged, limited resource, or beginning farmer or rancherSection 901(d)(5)(B)(ii) of the Trade Act of 1974 (19 U.S.C. 2497(d)(5)(B)(ii)) is amended by striking section and inserting subsection.
(4)Tree assistance programSection 901(f)(2)(A) of the Trade Act of 1974 (19 U.S.C. 2497(f)(2)(A)) is amended by striking the Secretary shall provide and inserting the Secretary shall use such sums as are necessary from the Trust Fund to provide.
(5)De minimis exception to risk management purchase requirementSection 901(g) of the Trade Act of 1974 (19 U.S.C. 2497(g)) is amended by adding at the end the following:

(6)De minimis exception
(A)In generalFor purposes of assistance under subsection (b), at the option of an eligible producer on a farm, the Secretary shall waive paragraph (1)—
(i)in the case of a portion of the total acreage of a farm of the eligible producer that is not of economic significance on the farm, as established by the Secretary; or
(ii)in the case of a crop for which the administrative fee required for the purchase of noninsured crop disaster assistance coverage exceeds 10 percent of the value of that coverage.
(B)Treatment of acreageThe Secretary shall not consider the value of any crop exempted under subparagraph (A) in calculating the supplemental revenue assistance program guarantee under subsection (b)(3) and the total farm revenue under subsection (b)(4)..
(6)Risk management purchase requirement waiver for 2009 crop yearSection 901(g) of the Trade Act of 1974 (19 U.S.C. 2497(g)) is amended—
(A)in paragraph (1)—
(i)in the matter preceding subparagraph (A), by striking (other than subsection (c)) and inserting (other than subsections (c) and (d)); and
(ii)in subparagraph (A), by inserting , excluding grazing land after producers on the farm;
(B)in paragraph (2), by striking grazed, planted, and inserting planted;
(C)in paragraph (4), by striking (4) and all that follows through In the case and inserting the following:

(4)Waivers for certain crop years
(A)2008 crop yearIn the case; and
(D)by adding at the end the following:

(B)2009 crop yearIn the case of an insurable commodity or noninsurable commodity for the 2009 crop year that does not meet the requirements of paragraph (1) and the relevant crop insurance program sales closing date or noninsured crop assistance program fee payment date was prior to August 14, 2008, the Secretary shall waive paragraph (1) if the eligible producer of the insurable commodity or noninsurable commodity pays a fee in an amount equal to the applicable noninsured crop assistance program fee or catastrophic risk protection plan fee required under paragraph (1) to the Secretary not later than 90 days after the date of enactment of this subparagraph..
(7)Payment limitationsSection 901(h) of the Trade Act of 1974 (19 U.S.C. 2497(h)) is amended by adding at the end the following:

(5)Transition ruleSections 1001, 1001A, 1001B, and 1001D of the Food Security Act of 1985 (7 U.S.C. 1308 et seq.) as in effect on September 30, 2007, shall continue to apply with respect to 2008 crops.. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
